127 F.3d 1110
97 CJ C.A.R. 2364
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Steve Allen WELDON, Petitioner-Appellant,v.WYOMING DEPARTMENT OF CORRECTIONS STATE PENITENTIARY WARDEN,in his official capacity, also known as JamesFerguson;  Wyoming Attorney General,Respondents-Appellees.
No. 97-8041.(D.C.No. 96-CV-176)
United States Court of Appeals, Tenth Circuit.
Oct. 10, 1997.

Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of the appeal.  See Fed.  R.App. P. 34(a) and 10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
The matter is before us upon appellant's petition for issuance of a certificate of appealability.  Because his petition was filed before April 24, 1996, the provisions of 28 U.S.C. § 2253(c)(1996) are not applicable, and a certificate of appealability is not required to establish jurisdiction in this court.  Lindh v. Murphy, --- U.S. ----, 117 S.Ct. 2059 (1997).  A certificate of probable cause is GRANTED, and we proceed to the merits of this case.


4
After examination of Mr. Weldon's brief and the record, we conclude the district court did not err in the dismissal of the petition.  We affirm essentially for the reasons stated in the district court's order of dismissal.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3